DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-4 are objected to because of the following informalities:  
In claim 2, line 3, the limitation of “the one or more” should be corrected into “one or more”.  Appropriate correction is required.
In claim 3, lines 2-3, the limitation of “the one or more” should be corrected into “one or more”.  Appropriate correction is required.
In claim 4, line 1, the limitation of “the one or more” should be corrected into “one or more”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-2, 4-7, 12-13, and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhu (CN 109285838A).
Regarding claim 1, Zhu discloses, in at least figures 13a, 14a, and related text, a method for electrically isolating a vertical nanowire on at least one location in the nanowire, the method comprising: 
providing a substrate (1001, page 7 of translation); 
forming a vertical nanowire stack (1001 protruded/1003/1005/1007, page 7 of translation), comprising at least one nanowire section (1005/1007, page 7 of translation) of a first material (material of 1005/1007, page 9 of translation), on the substrate (1001, page 7 of translation), thereby providing at least one sacrificial section (1003, page 7 of translation) of a second material (material of 1003, page 7 of translation) in the vertical nanowire stack (1001 protruded/1003/1005/1007, page 7 of translation) on the at least one location (1001 protruded, page 7 of translation), wherein the second material (material of 1003, page 7 of translation) is selected such that it can be selectively removed with respect to the first material (material of 1005/1007, page 7 of translation); 
creating at least one interconnect (1009, page 7 of translation) to the at least one nanowire section (1005/1007, page 7 of translation) which should be isolated; and 
removing the at least one sacrificial section (1003, page 7 of translation) and replacing it with an isolating section (figure 14a) after creating the interconnect (1009, page 7 of translation).
Regarding claim 2, Zhu discloses the method according to claim 1 as described above.

Regarding claim 4, Zhu discloses the method according to claim 1 as described above.
Zhu discloses, in at least figures 13a, 14a, and related text, the one or more semiconductor devices are transistors (page 2 of translation).
Regarding claim 5, Zhu discloses the method according to claim 1 as described above.
Zhu discloses, in at least figures 13a, 14a, and related text, the first material (material of 1005, page 9 of translation) is silicon.
Regarding claim 6, Zhu discloses the method according to claim 1 as described above.
Zhu discloses, in at least figures 13a, 14a, and related text, the second material (material of 1003, page 7 of translation) is silicon-germanium.
Regarding claim 7, Zhu discloses the method according to claim 1 as described above.
Zhu discloses, in at least figures 13a, 14a, and related text, the first material (material of 1007, page 9 of translation) is silicon-germanium.
Regarding claim 12, Zhu discloses the method according to claim 1 as described above.
Zhu discloses, in at least figures 13a, 14a, and related text, the sacrificial section (1003, page 7 of translation) is provided by epitaxial growth (page 7 of translation).
Regarding claim 13, Zhu discloses the method according to claim 1 as described above.

Regarding claim 16, Zhu discloses the method according to claim 1 as described above.
Zhu discloses, in at least figures 13a, 14a, and related text, the second material (material of 1003, page 7 of translation) is selectively removed by way of etching the second material (page 11 of translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 109285838A) in view of Zhu (US 2019/0074363).
Regarding claim 8, Zhu838 discloses the method according to claim 1 as described above.
Zhu838 does not explicitly disclose the second material is silicon.
Zhu363 teaches, in at least figure 8 and related text, the method comprising the second material (material of 1005, [47]) is silicon, for the purpose of providing buried bit lines thereby improving integration of vertical devices with saving the area ([10]).
Zhu838 and Zhu363 are analogous art because they both are directed to method for forming a vertical nanowire fet and one of ordinary skill in the art would have had a reasonable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Zhu838 to have the second material being silicon, as taught by Zhu363, for the purpose of providing buried bit lines thereby improving integration of vertical devices with saving the area ([10], Zhu363).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 3 that recite “at least one of the one or more isolating sections is located between the first semiconductor device and the second semiconductor device” in combination with other elements of the base claims 1 and 3.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 7, and 9 that recite “the second material is germanium” in combination with other elements of the base claims 1, 7, and 9.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious 
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 11 that recite “the first material is indium-gallium-arsenide and the second material is indium-phosphide” in combination with other elements of the base claims 1 and 11.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 14 that recite “planarizing the sacrificial section” in combination with other elements of the base claims 1 and 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811